NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3626-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JESUS H. SANCHEZ-
MONSALVE,

     Defendant-Appellant.
________________________

                   Argued March 21, 2022 – Decided April 4 , 2022

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Accusation No. 10-12-0825.

                   Michael Noriega argued the cause for appellant
                   (Bramnick, Rodriguez, Grabas, Arnold & Mangan,
                   LLC, attorneys; Michael Noriega and Cristina Carreno,
                   of counsel and on the brief).

                   Adam D. Klein, Deputy Attorney General, argued the
                   cause for respondent (Matthew J. Platkin, Acting
                   Attorney General, attorney; Adam D. Klein, of counsel
                   and on the brief).
PER CURIAM

      Defendant Jesus H. Sanchez-Monsalve appeals from an April 24, 2020

Law Division order, denying his post-sentencing motion to vacate his guilty

plea. Based on our de novo review of the plea colloquy, State v. Tate, 220 N.J.

393, 403-04 (2015), in view of the applicable legal standards, we conclude the

factual basis for the guilty plea was sufficient. We therefore affirm.

      The facts underlying defendant's conviction are straightforward and

undisputed. Sometime between February 25, 2006 and November 28, 2006,

defendant applied for a driver's license with the Motor Vehicle Commission

(MVC). As a non-citizen residing in the United States illegally, defendant was

unable to obtain a license in his own name and, as such, he utilized another

person's identifying information. In September 2010, defendant was charged in

a complaint-warrant with second-degree use of personal identifying information

of another, N.J.S.A. 2C:21-17.2(a); third-degree forgery, N.J.S.A. 2C:21-

1(a)(2); and third-degree tampering with public records, N.J.S.A. 2C:28-7(a)(2).

By the time of his plea hearing, defendant had become a lawful permanent

resident.

      In December 2010, defendant waived his rights to indictment and trial by




                                                                          A-3626-19
                                        2
jury, and pled guilty to a Mercer County accusation charging him with third-

degree tampering with public records. During defendant's plea allocution, his

attorney elicited the following factual basis, in pertinent part:

            DEFENSE COUNSEL: [W]ere you, between the dates
            of February 25, 2006 and November 28[], 2006, present
            here in the City of Trenton, County of Mercer?

            DEFENDANT: Yes, sir.

            DEFENSE COUNSEL: And at that time did you enter
            the building known as the [MVC] here in Trenton?

            DEFENDANT: Yes, sir.

            DEFENSE COUNSEL: And at that time did you fill
            out an application for a New Jersey driver's license?

            DEFENDANT: Yes, sir.

            DEFENSE COUNSEL: And did that application
            contain the date of birth, social security number, and
            other identification information of the purported
            applicant, a V.M.A.?

            DEFENDANT: Yes.

            DEFENSE COUNSEL: Okay. And you presented that
            information to the [MVC] knowing that you were not
            V.M.A.; is that correct?

            DEFENDANT: Yes.

            DEFENSE COUNSEL: And you know you're not
            allowed to do that; is that correct?


                                                                       A-3626-19
                                         3
            DEFENDANT: Yes, sir.

            DEFENSE COUNSEL: And did you do that because at
            that time you were unable to obtain a driver's license in
            your own name because of your illegal status at that
            time?

            DEFENDANT: Yes, sir.

      In response to the plea judge's inquiry, defendant confirmed he was

"pleading guilty because [he was], in fact, guilty of presenting a driver's license

application with personal identifying information of V.M.A. in Trenton to the

[MVC] knowing [he was] not V.M.A.," and he knew it was "illegal to do so."

Defendant asked the judge to accept his guilty plea.

      In accordance with the negotiated plea agreement, defendant was

sentenced in March 2011 to a three-year non-custodial probationary term,

community service, and applicable fees. In addition, the remaining counts

charged in the underlying complaint-warrant were dismissed. Defendant did not

appeal his conviction or sentence. Nor did he seek post-conviction relief.

      In August 2019 – more than eight years after the judgment of conviction

was entered – defendant moved to vacate his guilty plea. Defendant asserted

because he did not expressly state he "knew that he was defrauding" or "harming

or injuring the [MVC,]" when he applied for a driver's license with another

person's credentials, his factual basis did not satisfy the "fraud component" of

                                                                             A-3626-19
                                        4
his conviction. Because defendant did not discover this deficiency until he

consulted counsel to determine whether the conviction disqualified him from

citizenship, defendant contended he satisfied the manifest injustice standard for

vacating his plea post-sentencing under Rule 3:21-1.

      Following argument, the motion judge, who was not the plea judge,

reserved decision. On April 23, 2020, the judge issued a cogent oral decision,

denying defendant's motion.     Citing the governing law, the judge rejected

defendant's arguments, finding he failed to satisfy the manifest injustice

standard, and his "plea colloquy established an adequate factual basis." The

judge elaborated:

            [Defendant] admitted submitting false information to
            the MVC, falsely pretending to be [V.M.A.], knowing
            it to be illegal for the purpose of obtaining from the
            [MVC] a New Jersey driver's license because he was
            unable to get one in his own name.

                  All of the surrounding circumstances, including
            the facts specifically admitted by defendant, clearly
            indicate a purpose to defraud the [MVC]. Defendant
            was attempting to obtain a driver's license from [the]
            MVC knowingly pretending to be someone else and
            presenting false information to do so.

This appeal followed.

      Defendant now raises the following points for our consideration:



                                                                           A-3626-19
                                       5
                                    POINT I

            []DEFENDANT DID NOT ADMIT TO ALL OF THE
            NECESSARY ELEMENTS OF THE OFFENSE OF
            N.J.S.A. 2C:28-7; SPECIFICALLY, FAILING TO
            ADMIT TO A MOTIVE, AND THUS THE FLAWED
            PLEA MUST BE VACATED.

                                    POINT II

            THE LOWER COURT ERRED BY RELYING ON
            SURROUNDING CIRCUMSTANCES TO INFER
            THE ELEMENT OF "MOTIVE" IN DEFENDANT'S
            GUILTY PLEA.

      A judge must determine that there is "a factual basis for the [guilty] plea."

R. 3:9-2. "The factual basis for a guilty plea can be established by a defendant's

explicit admission of guilt or by a defendant's acknowledgement of the

underlying facts constituting essential elements of the crime." State v. Gregory,

220 N.J. 413, 419 (2015). "[E]ach element of the offense [must] be addressed

in the plea colloquy." State v. Campfield, 213 N.J. 218, 231 (2013).

      The elements of third-degree tampering with public records are contained

in N.J.S.A. 2C:28-7, and provides in pertinent part:

            A person commits an offense if he: . . . [m]akes,
            presents, offers for filing, or uses any record, document
            or thing knowing it to be false, and with purpose that it
            be taken as a genuine part of information or
            [government] records . . . [with the] purpose . . . to
            defraud or injure anyone.


                                                                             A-3626-19
                                        6
            [(Emphasis added); see also Model Jury Charges
            (Criminal), "Tampering with Public Records or
            Information (N.J.S.A. 2C:28-7(a)(2))" (rev. May 22,
            2000).]

Pursuant to the correlating model jury charge: "Purpose is a condition of the

mind which cannot be seen and can only be determined by inferences from the

defendant's conduct, words or acts." Ibid.

      During his plea allocution, defendant expressly acknowledged he applied

for a driver's license in 2006 with V.M.A.'s personal identifying information

because defendant was an undocumented immigrant, unable to lawfully obtain

a driver's license. Defendant's "purpose" was implicit in those admissions. See

Campfield, 213 N.J. at 231-32 ("[T]he defendant's admissions 'should be

examined in light of all surrounding circumstances and in the context of the

entire plea colloquy.'" (quoting State ex rel. T.M., 166 N.J. 319, 327 (2001)));

see also Gregory, 220 N.J. at 420. We are satisfied defendant provided the court

with an adequate factual basis for his guilty plea to third-degree tampering with

public records.

      To the extent not addressed, defendant's remaining contentions lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).




                                                                           A-3626-19
                                       7
Affirmed.




                A-3626-19
            8